Case: 11-12774         Date Filed: 07/26/2012   Page: 1 of 3

                                                                       [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 11-12774
                                        Non-Argument Calendar
                                      ________________________

                             D.C. Docket No. 3:02-cr-00110-RV-MD-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                            Plaintiff-Appellee,

                                                 versus

BRIAN A. PUGH,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Northern District of Florida
                                 ________________________

                                            (July 26, 2012)

Before CARNES, WILSON and BLACK, Circuit Judges.

PER CURIAM:
                 Case: 11-12774         Date Filed: 07/26/2012         Page: 2 of 3




       Brian A. Pugh appeals his 175-month total sentence, imposed after being

found guilty by a jury for possession of a firearm and ammunition by a convicted

felon in violation of 18 U.S.C. § 922(g)(1). Pugh attacks his sentence as

substantively unreasonable because the district court improperly departed upward

from the Guidelines pursuant to U.S.S.G. § 4A1.3,1 resulting in an excessive and

unreasonable sentence.

       Based on the sentencing record, we conclude that Pugh’s sentence is

reasonable in light of the district court’s consideration of the 18 U.S.C. § 3553(a)2

factors and the reasons it provided for departing. See United States v. Martin, 455

F.3d 1227, 1236 (11th Cir. 2006) (“[E]ven pre-Booker, the extent of a district

court’s departure from the guidelines had to be reasonable.”). The record supports

the court’s finding that the threats to court officers and the battery on Pugh’s cell



       1
         Pugh does not appeal the procedure of the upward departure, rather he challenges the extent
of the departure as unreasonable.
       2
         The district court must impose a sentence “sufficient, but not greater than necessary, to
comply with the purposes” listed in 18 U.S.C. § 3553(a)(2), including the need to reflect the
seriousness of the offense, promote respect for the law, provide just punishment for the offense, deter
criminal conduct, and protect the public from the defendant’s future criminal conduct. See 18 U.S.C.
§ 3553(a)(2). In imposing a particular sentence, the court must also consider, among other factors,
the nature and circumstances of the offense, the history and characteristics of the defendant, the kinds
of sentences available, the applicable guideline range, and the pertinent policy statements of the
Sentencing Commission. See id. § 3553(a)(1), (3)-(7).

                                                   2
              Case: 11-12774     Date Filed: 07/26/2012   Page: 3 of 3

mate were indicative of “a violent pattern of continuing and escalating criminal

conduct.” The court also considered Pugh’s past convictions for similar serious

offenses as well as mitigating evidence of rehabilitation. Finally, the sentence

imposed for each count is less than the statutory maximum sentence of ten years.

See United States v. Blas, 360 F.3d 1268, 1274 (11th Cir. 2004) (explaining when

the facts support departure, “we have found sentences equal to or with the

statutory maximum to be reasonable”). Pugh fails to demonstrate that his sentence

is substantively unreasonable. Accordingly, we affirm.

      AFFIRMED.




                                         3